Citation Nr: 0020822	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-06 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral myopia and 
astigmatism (myopic astigmatism).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to April 1976 
and had inactive service for a period of four months and 
three days.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
bilateral myopia and astigmatism.  


FINDINGS OF FACT

1.  The veteran's corrected visual acuity was 20/20 at 
service entrance and service discharge, with the same 
manifest refraction on both occasions.  No eye disease or 
injury was shown in service. 

2.  The medical evidence shows current myopia/myopic 
astigmatism, an error of refraction.  


CONCLUSION OF LAW

The claim for service connection for myopia and astigmatism 
(myopic astigmatism) is denied for lack of entitlement under 
the law upon which relief may be granted.  38 U.S.C.A. §§ 
1110 (West 1991); 38 C.F.R. §§ 3.303(c), 4.9 (1998); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active service from August 1974 to April 
1976.  His DD Form 214 shows his military occupation was 
missile maintenance.  The service entrance examination 
report, dated in March 1974, shows the veteran's eyes, pupils 
and ocular motility were normal and ophthalmoscopic 
examination was normal.  Distant vision, uncorrected, was 
20/400 in the each eye with refractive error.  Corrected 
vision was 20/30 in the right eye and 20/25 in the left eye.  
His eyes were assigned a 
physical profile of "2."  On the accompanying medical 
history, the veteran denied having had eye trouble but 
indicated that he wore glasses or contact lenses.  An eyewear 
prescription, dated in August 1974, shows that the veteran 
had been prescribed contact lenses.  The report of 
separation, dated in January 1976, shows that the veteran's 
eyes, pupils, and ocular motility were normal and 
ophthalmoscopic examination was normal.  Distant vision, 
uncorrected, was 20/400 in each eye.  Corrected vision was 
20/20 in each eye.  The report notes that the veteran wore 
glasses for defective vision and that his prescription at 
that time was "adequate."  In the summary of defects, the 
examiner noted that the veteran's defective visual acuity had 
been adequately corrected.  His eyes were assigned a physical 
profile of "2."

In association with an April 1998 statement wherein the 
veteran claimed that his eye disorder was aggravated by 
service, he submitted a letter from his private optometrist, 
dated in April 1998.  The optometrist indicated that he had 
been evaluating the veteran's eyesight since childhood, that 
examination at age nine had revealed simple myopia, and that 
on further examination in 1970 the manifest refraction was 
unchanged.  He indicated that the veteran had been fitted for 
contact lenses in 1973 and that examination in May 1976 
showed a change in the manifest refraction.  The optometrist 
stated that rigid contact lenses, such as the ones the 
veteran had been wearing, were recognized as effective in 
stabilizing and reducing myopia, but that in some cases, when 
exposed to significant near point stress, (intense close 
work/dim illumination) myopia could change dramatically for 
the worse.  He noted that having to focus on near targets for 
hours without let up "can very likely" bring about such 
changes.  Also he opined that, "[a]pparently, during his 
military service, the demands on vision were significantly 
stressful.  Unaided visual acuity became reduced to counting 
fingers at two feet."  The optometrist stated that since 
having refractive surgery in 1993, the veteran could see well 
without any correction, with visual acuity at that time of 
20/15 in each eye.  

The veteran was afforded a VA eye examination in November 
1998.  The examiner stated that the claims folder had been 
reviewed.  The examiner reported a history of laser surgery 
for nearsightedness in both eyes in 1992.  On examination, 
uncorrected visual acuity in the right eye was 20/30 and 
20/50 in the left eye.  The best visual acuity in the right 
eye was 20/25 and 20/20 in the left eye.  The examiner 
reported that the veteran was able to read 20/15 equivalent 
print at near with no glasses correction.  The veteran's 
pupils were normally reactive.  Confrontation visual fields 
were full.  Slit lamp examination showed slight corneal haze 
centrally in the left eye and less so in the right eye.  
Examination of the retinas was unremarkable.  The impression 
was myopic astigmatism, which had been adequately corrected.  
The examiner noted that the claims file had been reviewed and 
that refraction was -4.75 in the right eye and  -5 in the 
left eye both on entering and leaving service, concluding 
that the veteran's myopia did not progress during service.  
The examiner stated that it was not unusual for 
nearsightedness/myopia to progress in the later teens and 
early 20s, although it did not appear that service changed or 
worsened the veteran's refractive error.  

In his substantive appeal, VA Form 9, dated in February 1999, 
the veteran claimed that his eye disorder had increased in 
severity during service as a result of having had to focus on 
targets for hours at a time.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c); see Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).

Under the provisions of 38 U.S.C.A. § 1153 (West 1991) and 38 
C.F.R. § 3.306 (1999), a preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during such service, unless 
there is a finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut a 
presumption of aggravation where a pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§§3.306(b).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The veteran is seeking service connection for myopia and 
astigmatism (myopic astigmatism), claiming that lengthy 
target practices during service aggravated this condition and 
reduced his visual acuity.  The veteran questions the VA 
doctor's opinion that the eye condition did not progress 
during service, alleging that the opinion had not medical 
basis, and he argues that Dr. Bettger's letter supports his 
claim. 

The record reflects that the veteran had defective vision due 
to refractive error when he entered service as shown by the 
March 1974 induction examination.  There is no service 
medical evidence of any in-service eye injury or disease, or 
of any eye complaints.  When the veteran was examined for 
service discharge, the examiner reported that the veteran's 
eyes, pupils, and ocular motility were normal and an 
ophthalmoscopic examination was normal.  At that time, 
uncorrected distant vision was 20/400, each eye, and 
corrected distant vision was 20/20, each eye.  Thus, the 
uncorrected vision was the same as when he was examined for 
service entrance and corrected vision was slightly better at 
discharge than at entrance.   

In his claim for service connection for bilateral myopia and 
astigmatism (myopic astigmatism), the veteran did not 
identify any in-service or post-service medical evidence in 
support of his claim.  However, according to an April 1998 
letter, Dr. Bettger noted that the veteran had myopia prior 
to service and that his manifest refraction had changed 
between 1973 and May 1976, when he was next seen.  Dr. 
Bettger also stated that with exposure to significant near 
point stress myopia could change dramatically for the worse.  
He went on to state that apparently demands on the veteran's 
vision were significantly stressful during service and that 
his unaided visual acuity became reduced to counting fingers 
at two feet.  The basis for so concluding is not apparent, as 
the service medical records say nothing about counting 
fingers at two feet.  Thus, it must be based on information 
provided by the veteran.  However, even if counting fingers 
at two feet were equivalent to 20/400 vision, which the 
service medical records do show, there was no change between 
the entrance and separation examinations.   

The November 1998 VA examiner, on the other hand, reported 
that the veteran's refractive error had not been changed or 
worsened by service, pointing out that the records show the 
same refraction on entering and leaving service.  Contrary to 
the veteran's contention, there was a basis in the medical 
evidence for the examiner's conclusion.  He also stated that 
it was not unusual for myopia to progress during the late 
teens and early 20s.  

After reviewing these medical opinions the basic question 
remains: Does the veteran have an eye disability for which 
service connection may be granted.  As previously noted, 
there is no evidence of any disease or trauma of the eyes.  
Rather, the veteran has and has had refractive error.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopic astigmatism, even if the veteran's visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1, Part VI, Subchapter II, para. 11.07.  Therefore, 
entitlement to service connection for refractive error on the 
basis of incurrence or aggravation in service is not 
permitted by law and entitlement to service connection for 
refractive error must be denied.  
38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 
(1994).

ORDER

Service connection for myopia and astigmatism (myopic 
astigmatism) is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

